Citation Nr: 1704184	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement of $408.92 for services rendered at Northwest Weightloss Surgery (NWS) on January 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the Department of Veterans Affairs (VA) VISN 20 Network Payment Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On January 6, 2012, the Veteran received care at NWS.  Affording the Veteran the benefit of the doubt, the evidence indicates VA authorized this care. 


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses for services rendered at NWS on January 6, 2012, have been met.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board is granting the claim, so further VCAA notice discussion is not merited.

Analysis

In claims involving reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2014).  This case implicates the first theory.

The evidence shows the Veteran's VA physician encouraged him to have lap band surgery.  The Veteran had this surgery in October 2010.  VA did not pay for this surgery, nor is the Veteran seeking reimbursement for it.

The Veteran needed the lap band adjusted - a so-called "fill" procedure - several times subsequent to the surgery.  A January 6, 2012 NWS treatment record shows NWS treated the Veteran at least four times in 2011 prior to the 2012 date for which the Veteran seeks reimbursement.  A Fee Service Approval Form, dated March 19, 2012, shows VA approved the Veteran for "[status post] lap band follow-up," with the approval expressly including "fill procedure in the community."  Moreover, a November 2014 Report of Contact shows VA personnel discussing the case, finding "VA does not cover initial lap band surgery; however, [it] routinely covers and permits the Veterans to have adjustments as follow up care," including with the Veteran.

The Veteran, by virtue of an invoice submitted in December 2016, is seeking reimbursement of $408.92.  

The undersigned finds that the Veteran testified competently and credibly before him in November 2016 regarding the question of VA's prior approval of the services for which the Veteran seeks reimbursement.  Although a Fee Service Approval Form expressly authorizing the January 6, 2012 service is not included the claims file, judicial economy, together with the totality of the circumstances presented above, warrant a finding that VA authorized the January 6, 2012 service.  


ORDER

Entitlement to reimbursement of $408.92 for services rendered at Northwest Weightloss Surgery (NWS) on January 6, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


